Citation Nr: 0123205	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  97-28 847A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased (original) evaluation for 
premenstrual syndrome with anxiety and nervousness, currently 
evaluated as 10 percent disabling.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for heat stress.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from January 1988 to July 
1995.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1996 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant appeared at a hearing held at the RO before the 
undersigned Member of the Board on June 13, 2001.  A 
transcript of that hearing has been associated with the 
record on appeal.

In June 2001, the appellant submitted additional evidence in 
support of her claim, and requested waiver of her right to 
initial review of this evidence by the RO.  Accordingly, the 
Board will accept and consider this evidence in connection 
with this appeal.  38 C.F.R. § 20.1304(c) (2000).


REMAND

There has been a significant change in the law since the RO 
adjudicated this case by supplemental statement of the case 
in June 2000 and since the Board remanded the case in October 
2000 to provide the appellant the opportunity to appear at a 
Travel Board hearing.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (the VCAA) was enacted into law.  
Implementing regulations were published by VA in August 2001, 
and made effective from date of the law's enactment.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159 and 3.326(a)).  The VCAA 
eliminated the concept of a well-grounded claim and redefined 
VA's obligations with respect to the duty to notify and the 
duty to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) 
(where law or regulation changes after a claim has been 
filed, but before administrative or judicial appeal process 
has concluded, the version most favorable to claimant should 
apply).

As the claims of service connection for a low back disorder 
and heat stress were denied by the RO as not well grounded, 
and as further evidentiary development is required, as set 
forth below, the Board finds that these claims are entitled 
to readjudication on the merits at the RO-level.  See Luyster 
v. Gober, 14 Vet. App. 186 (2000) (per curiam order) (holding 
that the VCAA is applicable to claims denied as not well 
grounded).  With respect to the VCAA, the Board notes further 
that a recent decision of the U. S. Court of Appeals for 
Veterans Claims held that all provisions of the VCAA are 
potentially applicable to claims pending on the date of the 
VCAA's enactment, and that concerns of fundamental fairness 
and fair process demanded further development and 
readjudication under the VCAA by the lower adjudicatory 
authority (the Board and RO).  See Holliday v. Principi, 14 
Vet. App. 280 (2001), mot. for recons. denied, 14 Vet. App. 
327 (per curium order), mot. for full Court review denied, 15 
Vet. App. 21 (2001) (en banc order).  The RO should therefore 
consider whether any additional notification or development 
actions are required under the VCAA and readjudicate these 
claims.

In light of the above, the Board finds that another attempt 
should be made to have the appellant examined by VA for 
compensation purposes to (1) determine whether she currently 
has a low back disorder and a disability related to heat 
stress and if so, whether one of both of these conditions are 
related to service, and (2) determine the current degree of 
severity of the premenstrual syndrome with anxiety and 
nervousness.  The record reflects that she failed to appear 
for VA examinations scheduled in August 1997; however, she at 
that time expressed her desire to reschedule those 
examinations after January 1998 in light of her pregnancy, 
which the record shows occurred in December 1997.  It does 
not appear from the record that her examinations were ever 
rescheduled.  Hence, in light of the fact that these claims 
require readjudication under the VCAA, the Board finds that 
another attempt to schedule her for VA examinations is 
warranted.  If the appellant fails, without good cause, to 
report for an examination, her claims should be adjudicated 
based on the evidence of record, as required for any original 
claim for compensation benefits.  38 C.F.R. § 3.655(a) and 
(b) (2000).

Moreover, as the appeal arises from the grant of an original 
rating for the service-connected psychiatric disorder, the RO 
on remand must analyze this claim as a "staged ratings" 
case.  See Fenderson v. West, 12 Vet. App. 119 (1999) (an 
appeal arising from the assignment of an initial or original 
disability rating upon the award of service connection may, 
consistent with the facts found, be higher or lower for 
segments of time under review, i.e., the original rating may 
be "staged").

Accordingly, the case is REMANDED to the RO for the following 
development action:

1.  With the appellant's cooperation and 
assistance, the RO should obtain any 
additional relevant medical records not 
already associated with the claims 
folder.  All VA and other Federal 
department medical records identified by 
the appellant should be obtained pursuant 
to established procedures.  With respect 
to any non-VA health care providers 
identified by the appellant, the RO 
should request her authorization for the 
release of any indicated private medical 
records to the VA.  Upon receipt of her 
signed authorization(s) for such records, 
the RO should attempt to obtain copies of 
all treatment records identified by the 
appellant.  All treatment records 
obtained as a result of this inquiry 
should be associated with the claims 
folder.

2.  With respect to the above, all 
attempts to obtain records which are 
ultimately not obtained should be 


documented, and in accordance with the 
VCAA, § 5103A(b)(2) (West Supp. 2001), 
and the amended regulations, 38 C.F.R. 
§ 3.159(a)-(f) (2001), the RO should 
notify the appellant of the records it 
was unable to obtain, briefly explain the 
efforts made to obtain such records, and 
describe any further action that the RO 
will take to obtain such records.  For 
any VA or other Federal department or 
agency records, the RO should, in accord 
with the VCAA and implementing 
regulations, continue its efforts to 
obtain any records while the case is 
under development on remand until it 
becomes reasonably certain that such 
records cannot be obtained because they 
do not exist or until it becomes 
reasonably certain that further efforts 
to obtain records from the reported 
sources would be futile.

3.  Thereafter, the RO should schedule 
the appellant for an appropriate VA or 
fee-basis compensation examination for 
the purpose of addressing the nature and 
etiology of the low back disorder and 
heat stress condition for which service 
connection is being sought, as listed on 
the title page of this REMAND.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the examination.  
All necessary tests and studies should be 
conducted, and in conjunction with a 
thorough review of the evidence in the 
claims folder, and with the clinical 
findings noted on examination, the 
examining physician should determine 
whether the appellant has a disorder of 
the low back or due to heat stress, and 
if so, render opinions addressing whether 
it is at least as likely as not that any 
current disability of the low back or one 


caused by heat stress was incurred in or 
aggravated during the appellant's period 
of active duty between January 1988 and 
July 1995.  The physician should also 
discuss any other affirmative evidence 
that would indicate that the appellant is 
not suffering from a low back disorder or 
a residual disability caused by heat 
stress that is related to her period of 
military service.  The physician must 
fully consider the appellant's service 
medical records and all post service 
medical evidence, with the purpose of 
reconciling the chronological and 
etiological questions that exist.  
Detailed reasons and bases for all 
diagnoses and opinions reached should be 
provided.  The report of examination, 
including the reports of all completed 
tests or special studies, should 
thereafter be associated with the 
appellant's claims folder.

4.  In addition, the RO should schedule 
the appellant for a comprehensive VA 
psychiatric examination.  The appellant's 
claims folder and a copy of this remand 
must be furnished to the examiner and 
thoroughly reviewed in connection with 
the examination.  All appropriate 
diagnostic testing deemed necessary to 
render clinically-supported diagnoses and 
assessments of functioning/employability 
should be administered.  In this regard, 
the appellant's premenstrual syndrome 
disorder should be evaluated for the 
specific purpose of assessing the 
relative degree of social and industrial 
impairment, in light of her recorded 
medical and vocational history.  Further, 
the examiner is requested to provide a 
Global Assessment of Functioning score 
for 


this disability consistent with the 
criteria in the DSM-IV.  Also, an opinion 
addressing the relative degree of 
industrial impairment resulting from this 
disorder is requested.  Specifically, the 
examiner should describe what types of 
employment activities would be limited 
due solely to the appellant's service-
connected premenstrual syndrome (with 
anxiety and nervousness), bearing in mind 
her entire social and medical history.  
The report of the examination should be 
thereafter associated with the claims 
folder.  The report of this examination, 
including the reports of all completed 
tests or special studies, should 
thereafter be associated with the 
appellant's claims folder.

5.  The appellant must be given adequate 
notice of any requested examinations.  
She is further advised that failure to 
report for a scheduled examination could 
result in an adverse decision.  If she 
fails to report for any examination, this 
fact should be documented in the claims 
folder.  A copy of all notifications must 
be associated with the claims folder.

6.  The RO must review the claims file 
and ensure that any and all notification 
and development actions applicable to the 
appellant's claims and required by the 
VCAA are completed.

7.  Upon completion of the above, the RO 
must readjudicate the appellant's claims 
presently in appellate status before the 
Board, as listed on the title page, with 
consideration given to all of the 
evidence of record, to include the 
evidence recently submitted in June 2001 
at 


her Travel Board hearing.  In this 
regard, the RO should address these 
claims on the merits after ensuring that 
all duty-to-notify and duty-to-assist 
provisions have been fulfilled.  
Additionally, the RO must readjudicate 
the increased rating claim as a "staged 
ratings" case under the guidance set 
forth in Fenderson, supra.  Further 
consideration of referral for an 
extraschedular evaluation for this 
disability under 38 C.F.R. § 3.321(b) 
must be documented by the RO on 
readjudication. 

If any benefits sought on appeal remain 
denied, the RO should provide the 
appellant and her representative an 
adequate supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on her original claims for 
the benefits sought, as ordered by this 
REMAND, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  The RO 
should allow the appellant an appropriate 
period of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

